Court of Claims, jurisdiction. — Plaintiff sues to recover the value of an automobile seized in Ornaba, Nebraska, in 1962, by representatives of the Alcohol and Tobacco Tax Division, United States Treasury Department, the forfeiture being pursuant to 49 U.S.C. § 782 because of the car’s use in violation of 49 U.S.C. §781. Plaintiff was indicted for violation of 26 U.S.C. § 5851, relating to illegal possession of firearms, and forfeiture proceedings were instituted at about the same time. In the criminal trial involving plaintiff’s alleged violation of 26 U.S.C. § 5851 relating to the illegal possession of firearms, the court sustained a motion to suppress the shotgun as evidence and on February 4, 1963, on motion of the United States, the court dismissed the indictment. Plaintiff contends that since he was not convicted of the crime for which he was arrested, it was illegal on the part of the Government to dispose of his automobile. Defendant has moved for summary judgment dismissing the petition. Upon consideration thereof and without oral argument and on the basis of Rush v. United States, 256 F. 2d 862 (10th Cir. 1958), Milkint v. Morgenthau, 92 F. 2d 266 (4th Cir. 1937), United States v. One 1955 Oldsmobile Sedan “98”, 181 F. Supp. 903 (W.D. Pa. 1960) and De Bonis v. United States, 103 F. Supp. 119 (W.D. Pa. 1952), the court concluded that it did not have jurisdiction of the claim and on April 1,1966, the court ordered that the petition be dismissed.